Final judgment in this stockholders’ action for an accounting, damages, and other relief, unanimously affirmed on the facts and on the law, with costs to the respondents. The second cause of action, in substance, alleges that loans of corporate funds, without interest, were made to other corporations controlled by the principal stockholder. These borrowers, tenants in the building owned by 425 West 25th Street Corp., paid substantial rents and made permanent improvements to the realty. We agree with the trial court that the benefits derived by 425 West 25th Street Corp. were in excess of the income that could have been realized from interest payments. Under these and all the circumstances, it has not been shown that the loans without interest were not made in the exercise of good business judgment. Concur — Breitel, J. P., Rabin, M. M. Frank, Valente and McNally, JJ.